Citation Nr: 1628780	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  06-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.

2. Entitlement to an initial compensable rating for retropatellar pain syndrome, right knee. 

3. Entitlement to an initial compensable rating for retropatellar pain syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2005 rating decision, in pertinent part, assigned a 20 percent rating for the Veteran's cervical spine disability, effective September 28, 2004.  The June 2010 rating decision implemented the Board's April 2010 grant of service connection for a bilateral knee disability and assigned a noncompensable rating, effective September 28, 2004.  

The Veteran testified at a March 2006 Decision Review Officer (DRO) hearing and at a March 2015 Board videoconference hearing; copies of both transcripts are of record. 

The Board notes that in June 2013, the Veteran was granted service connection for radiculopathy, left upper extremity, and was assigned a 30 percent rating effective January 11, 2012.  In June 2013, the Veteran filed a notice of disagreement with the effective date of the award and was provided with a statement of the case in December 2013.  However, the Veteran did not perfect his appeal with a timely VA Form 9.  Therefore, the issue is not before the Board.

During the pendency of the current appeal, the Veteran has changed representatives.  The June 2015 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) of record is in favor of the Disabled American Veterans.  Subsequent to the RO's receipt of this form, the Disabled American Veterans acted on the Veteran's behalf for all matters before VA, and thus, is recognized as the Veteran's representative of record.
This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the claims for additional development.  The development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2015 Remand the Board recognized that in regards to the Veteran's claim for an increased rating for a neck disability, the January 2012 VA examiner concluded that the Veteran had intervertebral disc syndrome and incapacitating episodes of at least four weeks but less than six weeks in the prior 12 months.  The Board, however, noted that for rating purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Here, the medical evidence of record did not show that the Veteran was prescribed bed rest and daily treatment by a physician for incapacitating episodes of neck pain so the basis for the examiner's finding was unclear.  Accordingly, the Board found that a supplemental opinion was required for clarification.  Pursuant to the June 2015 remand directives, the Veteran was afforded a VA examination in October 2015.  Upon review of the examination report, the Board finds that it does not sufficiently address the issue of the Veteran's alleged episodes of incapacitating neck pain.  Specifically, the June 2015 remand directed the examiner to clarify whether the medical evidence demonstrated any period of acute signs and symptoms due to neck pain that required bed rest and treatment prescribed by a physician.  The October 2015 examiner reported that the Veteran "has episodic neck pain increases, mostly during winter months, lasting 37 dyas[sic], causing him to miss work for up to 3-7 days."  The examiner's report is not fully responsive to the Board's Remand instructions.  

In addition, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The October 2015 VA neck examination report and the February 2012 VA knee examination report do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA neck examination.  The examiner must review the record.  

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the neck cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(2)  In light of the January 2012 VA examiner's conclusion that the Veteran had intervertebral disc syndrome and incapacitating episodes of at least four weeks but less than six weeks in the prior 12 months,   the VA examiner should clarify whether the medical evidence of record shows that the Veteran has incapacitating episodes of neck pain (defined as a period of acute signs and symptoms due to neck pain that requires bed rest prescribed by a physician and treatment by a physician), and should identify the number of incapacitating episodes of neck pain in a year, and the duration of such incapacitating episodes. 

(3)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(4)  The examiner is additionally asked to identify any neurological findings related to the Veteran's neck disability.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability.  

2.  Schedule the Veteran for an appropriate VA knee examination.  The examiner must review the record.  

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




